                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ILLIA KORNEA                                          :
          Plaintiff,                                  :
                                                      :
                  v.                                  :                  CIVIL ACTION NO. 18-2708
                                                      :
J.S.D MANAGEMENT, INC. et al.                         :
              Defendants.                             :

                                                     ORDER

         AND NOW, this 6th day of February 2019, upon consideration of Defendants’ Motions

to Dismiss [Doc. Nos. 16, 31, and 36] and the responses thereto, as well as Plaintiff’s Motion for

Sanctions [Doc. No. 26], it is hereby ORDERED that:

    1. The motions to dismiss [Doc. Nos. 16, 31, and 36] are GRANTED and all claims against

         Defendants Clark, Hendrick, JSD, and DexYP are DISMISSED WITH PREJUDICE;

    2. All claims against Does 1 through 100 are DISMISSED WITHOUT PREJUDICE as

         Plaintiff has failed to allege true names, more specific positions in Defendant companies,

         or more specific factual allegations relating to them; and

    3. Plaintiff’s motion for sanctions [Doc. No. 26] is DENIED.1

         It is so ORDERED.

                                                                BY THE COURT:

                                                                /s/ Cynthia M. Rufe

                                                                CYNTHIA M. RUFE, J.




1
  Plaintiff has moved for sanctions against Defendant JSD Management and its attorney Ronald Cantor pursuant to
Rule 11 for filing numerous motions to dismiss, which Plaintiff believes are frivolous, and for failing to answer the
Amended Complaint. Each Defendant has filed no more than one motion to dismiss the Amended Complaint. As
these motions, which are granted, are not frivolous, and as Defendants were not required to answer the complaint
prior to the Court’s ruling on their motions to dismiss, Plaintiff’s motion for sanctions is denied.
